Equal treatment between men and women engaged in a self-employed capacity - Pregnant workers (debate)
The next item is the joint debate on:
the report by Mrs Lulling, on behalf of the Committee on Women's Rights and Gender Equality, on the proposal for a directive of the European Parliament and of the Council on the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity and repealing Directive 86/613/EEC - C6-0341/2008 -;
the report by Mrs Estrela, on behalf of the Committee on Women's Rights and Gender Equality, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 92/85/EEC on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding - C6-0340/2008 -.
Mr President, 22 years after the vote on a text that was already aimed at ensuring equal treatment between men and women engaged in an activity in a self-employed capacity, including their assisting spouses, the Commission has at last submitted a new proposal to replace the ineffective and toned-down 1986 text, but it has done so using a more solid legal basis.
I should like first to mention a major improvement, namely that the establishment of a company between spouses or recognised life partners shall no longer be prohibited in any Member State. This is an effective way of improving the situation of assisting spouses, those millions of invisible workers employed in agriculture, craft occupations, commerce, SMEs and the liberal professions. Their fate has been a matter of concern for the European Parliament since the 1990s.
Unfortunately, the Commission's proposal is still too weak on one essential point: the social security of assisting spouses and recognised life partners. Experience shows that, where assisting spouses have to take it upon themselves and apply to join a social security scheme, the large majority of them do not do so. None of these people realise that, in the event of divorce, often after more than 20 years of marriage and work in the family business, they will lose all welfare benefits, especially pension rights.
We also wish to retain the old provision concerning the recognition of the work of assisting spouses, in order to provide for compensation, notably in the case of divorce, where the assisting spouse is in a precarious situation after years of work for the family business.
Lastly, as regards maternity protection, we have found a formula that is best suited to the specific circumstances of female self-employed workers and assisting spouses. They must have the right to take maternity leave of the duration of their choice, provided that the total length does not exceed that specified in the Directive on female workers.
Those are the amendments that we feel are most important in order to prevent the publication of another diluted directive, which will not enable us to guarantee equal treatment between men and women in this area.
We have been informed of a dozen amendments tabled by Mr Cocilovo, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, which concern the definition of assisting spouses and life partners. I am a little surprised, since, in the Committee on Women's Rights and Gender Equality, we - and here I refer to all of the groups - had agreed to abide by the definitions contained within the Commission's proposal, which is legally sound and acceptable to everyone, to the effect that assisting spouses should also be understood to mean the life partners of self-employed workers recognised by national law.
This definition is clear; it is precise. Why table amendments that are vague and legally unsound? I call on the ALDE Group to withdraw these amendments. I assume that there is a misunderstanding between the shadow rapporteur of that group and Mr Cocilovo. I am working on this point at present.
The Committee on Women's Rights and Gender Equality has unfortunately adopted another report containing 74 amendments, the majority of which have no direct link with the initial objective presented in the Commission's proposal, which was to strengthen the foundation of maternity protection by improving the health and safety of pregnant workers and workers who have recently given birth or are breastfeeding.
I should like to make it clear that this directive does not concern female self-employed workers, female assisting spouses or the partners of self-employed workers. Their specific situation will be examined within the framework of the new directive on equal treatment between men and women engaged in an activity in a self-employed capacity, which will be the subject of a report.
(The President cut off the speaker)
Mr President, Commissioner, ladies and gentlemen, firstly I should like to thank the following people: the shadow rapporteurs; the draftsmen of the opinions of the Committee on Employment and Social Affairs and the Committee on Legal Affairs; the secretariats of the Committee on Women's Rights and Gender Equality and the Socialist Group in the European Parliament; the social partners; the NGOs; the experts who took part in the public hearings held in Brussels and Lisbon; the Commission and Council representatives; and my assistants. I thank everyone for their support and suggestions.
The proposals in my report are therefore the result of a highly participatory process and of many working meetings with all those interested in equipping the European Union with a directive on maternity leave appropriate to our times. The main aims of my proposed amendments are: firstly, to reinforce the rights of female workers during pregnancy, after birth and while breastfeeding; secondly, to promote the reconciliation of professional, family and private life; and thirdly, to help Europeans who want to have children to do so, thereby increasing the birth rate.
I therefore propose extending the protection against dismissal to 12 months, removing the obligation to perform night work and overtime if the woman so wishes, and reducing the working day by two hours for the purpose of breastfeeding, without the loss of any privileges. However, the most innovative proposal in relation to the European Commission's proposal concerns paternity leave. Community law must enshrine the principle of shared leave to encourage a fairer distribution of private and family responsibilities between men and women and to thus improve the quality of life and well-being of children. Fathers must be involved in family responsibilities, from the birth or adoption of a child. We must also combat the economic, social and cultural prejudices associated with the right to paternity leave, and change mentalities.
Whereas, for example, in Sweden, a man who does not share the parental leave is regarded by society as a poor father, in the countries of southern Europe, the reverse is true: fathers are coerced by employers and work colleagues into not taking the leave to which they are legally entitled. I therefore propose that two weeks' paternity leave should be mandatory, non-transferable and paid at 100%, without the loss of any professional rights. It has been proven that the sharing of family responsibilities between men and women is the first step towards the essential reconciliation of family and professional life. While having the same right as men to a professional career, women cannot, however, do the same work as men outside the home and triple the amount within the home.
Family life is one of the reasons why there are more unemployed women than men. Furthermore, a common question in job interviews is whether applicants intend to marry or have children. Women's personal lives are scrutinised and they end up losing out if they exhibit the natural desire to be mothers. Motherhood cannot be viewed as a problem for employers or for the economy. On the contrary, it is a service provided to society, as it allows us to tackle the low birth rate and ageing population and, at the same time, guarantee the sustainability of the social security system.
It is therefore unacceptable for women to be penalised because they are mothers. However, the truth is that they frequently cannot make progress in their careers, they do not receive the usual productivity bonuses or share of the profits, and they have to accept more menial and less professionally gratifying work. We need to change this situation.
Mr President, honourable Members, I would like to start by thanking Mrs Estrela and Mrs Lulling for their report. I appreciate their efforts and the support the European Parliament has given to the Commission proposals within the package of measures adopted last autumn for harmonising working and family life.
As you know, the task of harmonising working, family, and private life is one of the priorities of the Commission's gender equality plan. The process of promoting policies focused on these issues is of key importance for enhancing women's participation in the labour market and for coping with problems connected with the changing forms of the family, the ageing population, and support for the equal treatment of men and women. Seen in this context, I think it is necessary to improve legislation in the sphere of maternity and parental leave. In a similar vein, it is crucial to improve the status of women engaged in a self-employed capacity.
I am delighted with the progress made on both of the legislative proposals tabled by the Commission. I am also pleased with the success of negotiations between the social partners on parental leave. I hope that before the summer holiday I will be able to submit a formal motion to make their agreement binding. I would now like to mention in brief the Commission's objectives for the amendment to the maternity leave directive, which are: to promote high levels of safety and health protection for mothers, to encourage women to have as many children as they want, and to support women's participation in the labour market. In this respect, the Commission's proposal is aimed primarily at extending maternity leave from 14 to 18 weeks, increasing maternity benefits to enable women to interrupt their jobs and look after their children while feeling financially secure, and providing the greater flexibility that should be given to women in terms of arranging their maternity leave and the work conditions for their return to employment. I am aware of the difficulties in attaining the right balance between enhancing protection and making these additional measures economically acceptable to employers and to the Member States.
Mr President, honourable Members, the Commission welcomes the numerous amendments made by Parliament, which will help to strengthen or clarify this draft. These include: Amendment 11 on demographic trends, Amendment 25 stressing the need for better harmonisation between working and family life, Amendment 50 on support for Member States in promoting part-time work, Amendment 35 on optional maternity leave before birth, Amendment 53 clarifying that women on maternity leave may have their salaries raised, and Amendment 56 on workers' retirement rights. The Commission is also prepared to accept a number of other amendments, either in principle or in their entirety.
I also welcome the amendment that would make it possible, under certain conditions, to count parental leave as maternity leave. Such a provision would take into consideration the differences between the Member States, and would accommodate the requirements of those Member States with advanced systems of leave for family reasons, such as the Nordic countries. Nevertheless, I would like to avoid a situation where the revision of Directive 92/85/EEC is used as an opportunity to introduce topics that should be addressed in another context. In my opinion, this would undermine the aims of the Commission's proposal, which include, first and foremost, enhanced protection for mothers and, secondly, support for women's participation in the labour market.
Seen in this light - even though I fully support your proposal for the introduction of paternity leave - I do not think that the current directive, focused as it is on the protection of mothers, is a suitable instrument for such a goal. The Commission therefore rejects the amendments relating to paternity leave. In spite of that, the Commission thinks it is right to address this issue in the future, with a view to reaching final agreement among the European social partners on parental leave.
I was also pleased to note Parliament's request to introduce leave in the case of child adoption (Amendment 44). The idea is sound, but even in this case I believe that a revision of Directive 92/85/EEC is not the right way to go about it. We have to realise that the situation of a mother who adopts a child is different. However, just as in the case of paternity leave, the Commission believes it is right to address that question later on, particularly in connection with parental leave.
Mr President, honourable Members, the Commission welcomes your proposal for 20 weeks of maternity leave. This is consistent with the logic of the Commission's own proposal, which provides for maternity leave in excess of 18 weeks to be granted in some instances. However, it is vital to show the impact of this extension on the other provisions of the Commission's proposal. As for breast-feeding, women with maternity leave lasting 18 weeks would have sufficient time to breast-feed their children, without having to adjust their working hours. Under these circumstances, I would not support the idea of introducing a legal obligation concerning adjustment of working hours for breast-feeding women. Instead I would rather call on the Member States to consider the possibility of taking other measures enabling women to keep on breast-feeding even after their 18 weeks of maternity leave. Similarly, on maternity benefits, the Commission's proposal introduces the principle of paying salaries in full. In actual fact, many Member States have already been applying this principle. The Commission's proposal also allows Member States to set maximum levels for such benefits. The Commission is not in favour of the proposal tabled by Parliament for salaries to be paid in full for a specific period of time and maximum amounts to be introduced for the rest of maternity leave, because this would discourage mothers from drawing their maternity leave in full. That is why the Commission does not recommend that these amendments be approved.
The Commission also believes that some amendments either water down the effects of the proposal, introduce too many details or go beyond the scope of the powers of this directive. This applies, for instance, to Amendment 30 concerning the right to refuse night work. I believe that pregnant or breast-feeding women should have the possibility any time of refusing night work without having to state their reasons for doing so. The same applies to the issue of sanctions. In this respect, the Commission holds the view that it is important to specify that compensation should not be restricted by any upper limit laid down at the national level. This significant principle has been established by the European Court of Justice. Therefore, the Commission cannot accept Amendment 68.
Mr President, honourable Members, I would now like to deal in greater detail with the report by Mrs Lulling. First of all, let me underline the great importance the Commission attaches to this proposal. In fact, it is vital to improve the situation regarding equal treatment between men and women engaged in a self-employed capacity, since women are underrepresented in this area, accounting for only one in three business persons in the European Union. It is likewise essential to improve the status of assisting spouses. We cannot agree with the current situation, where people regularly involved in the activities of a family business have no social protection.
I am pleased to see that the opinions of Parliament and the Commission coincide to a great extent. That is why the Commission is in a position to accept (either in their entirety or in principle) a substantial majority of the amendments presented by the rapporteur: primarily Amendment 15 on maternity leave for women engaged in a self-employed capacity and Amendment 18, which is aimed at reintroducing Article 7 of Directive 86/613/EEC relating to recognition of the work of assisting spouses. This also involves a large number of amendments which the Commission can accept in their entirety or in principle. In most cases, these amendments clarify the Commission's proposal and therefore aim for greater legal certainty.
I would, nevertheless, like to point out that the Commission cannot accept Amendment 14 concerning social protection for assisting spouses. It is clear to me that this is a significant aspect for the European Parliament. However, this particular amendment poses some specific problems. First and foremost, the voluntary approach introduced in the Commission's proposal represents a substantial improvement compared to the current status. The proposal of the Commission stipulates - and this is a statutory obligation laid down for the Member States - that assisting spouses should have, at their request, the same level of protection as that enjoyed by persons engaged in a self-employed capacity. The mandatory inclusion of assisting spouses in the system of social protection would also have significant financial impacts. At this time of economic crisis, we should be trying to ensure that businesses, especially small family businesses, do not incur further expenses against their will. Therefore, I think that assisting spouses should be given the option to choose. Furthermore, this amendment would greatly complicate the possibility of reaching agreement with the Council.
In conclusion, I would like to say that the Commission's position regarding the various amendments to both legislative proposals has been given to Parliament in writing, and will be attached to the minutes of the plenary session.
Mrs Madeira has tried to ensure real equality for pregnant workers and any women of childbearing age in terms of accessing and remaining in the labour market. Ladies and gentlemen, women are frequently faced with a choice between professional life and family life, particularly on the issue of motherhood, which ends up preventing them from feeling like complete individuals in terms of their physical and mental health. We must therefore adopt an approach which is not prejudicial to the rights and protection of women, in line with the European social model. We should also like to include parental leave in this framework, which, as we have seen, was not the choice of the Commission.
Commissioner, anyone who spends 18 weeks out of the workplace needs special training on resuming their work in order to maintain their legitimate career prospects and prevent them from suffering a double penalty in their professional life. We therefore need to ensure the following: their job must be protected for 12 months so that they can reorganise their domestic life on returning to work, training and new routines. The increase from six to twelve months is therefore simply good sense. It is vital that each Member State legislates on the rights of self-employed women, and this is therefore a clear political signal to which we should like the Commission to react.
Mr President, Commissioner, ladies and gentlemen, this adjustment in working hours after birth should not be the exclusive right of women, as the spouse, partner or parent should also be able to request this from their employer. This proposal is very important and must be monitored by regulators in the Member States. Finally, ladies and gentlemen, we believe that this approach is more consistent with the European social model to which we aspire. This issue is not just about women; it is also about society.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (IT) Mr President, ladies and gentlemen, I would like to say from the outset, to save time, that I agree in essence with the illustration given by Mrs Lulling, who served as rapporteur for the main committee on this report.
The subject is 'equal treatment between men and women engaged in an activity in a self-employed capacity'. There are several amendments that were adopted by the Committee on Employment and Social Affairs and which I tabled again on behalf of my group. Some, I think, can be withdrawn since they actually overlap with the texts already adopted by the main committee.
We too will insist on Amendment 14, concerning Article 6, because we believe that to make optional for the assisting spouse or life partner that which is, however, obligatory for the main worker is to lower protection and to open the door to conditions that undermine the Commission's aims.
For the rest, I think we will also come to an agreement with Mrs Lulling to push for reference to be made to 'assisting life partners' as well as spouses in every passage of the Commission text, rather than leaving it open to interpretation. This is frankly a secondary issue, however, to the main aim shared by everyone.
Mr President, the purpose of the Council directive from 1986 was to apply the principle of equal treatment of women and men engaged in a self-employed capacity, to give assisting spouses a clearly defined professional status and to establish their rights and minimum guarantees. The present motion of the Commission is still not ambitious enough, and contains little in the way of binding solutions.
The proposal to ensure that women who are self-employed have the possibility of taking up to 14 weeks of maternity leave, including two weeks of mandatory leave, is deserving of support, as is the proposal to give them the right to benefit from social security cover for assisting spouses on the same basis as self-employed workers.
On the other hand, the proposal to release self-employed people, and in particular assisting spouses, from the obligation to be members of social insurance schemes is disturbing. This solution will not contribute to the equal treatment of women and men, and therefore it is advisable that the competent body in matters of equal rights covered by the directives should oversee the correct application of this directive.
Finally, I would like to congratulate both authors on a superbly prepared document.
I would first of all like to thank the rapporteur, Mrs Estrela, for her report and the effort she has put into this.
I believe that improving Directive 92/85 provides a solution to a genuine, serious problem which Europe is facing. I am referring to both the ageing population and the population decline which we have been talking about for so long. From our point of view in the Group of the European People's Party (Christian Democrats) and European Democrats, having the family as a fundamental value certainly entitles us to devise a political measure focusing on this issue, which is also why we welcome what is happening with regard to the directive on maternity and to maternal health.
I was pleased to hear in this House Commissioner Špidla supporting the extension of the maternity period, as was approved by our Committee on Women's Rights and Gender Equality. I do not think that this is related to equal access to the labour market for women. We are also all aware that the World Health Organization and UNICEF support the fact, corroborated with scientific arguments, that women who have given birth actually need 24 weeks to completely recover their working capacity.
I believe that we must not make young women choose between a home life and a career. Indeed, our discussion today about amending the directive will actually provide a basis for achieving this work-life balance. I welcome the introduction of the notion of paternity leave, even though it is not necessary at the moment, because it allows us at least to send a signal to young families which are expecting something like this from us, the European Parliament.
I believe that having both parents at home is vital for babies during their first weeks of life. I also think that motherhood and fatherhood are a fact of life, which is why I agree with treating this matter in the way it deserves and not like a problem or possibly an inconvenience. As a Romanian MEP and mother of two children born, unfortunately, under the Communist regime which my country lived through, I can assure you that I have additional reasons for supporting the measures proposed.
on behalf of the PSE Group. - (DE) Mr President, the Committee on Women's Rights and Gender Equality has provided a good contribution here towards ensuring a social Europe, and I would like to sincerely thank both of the rapporteurs, Mrs Estrela and Mrs Lulling.
For us in the Socialist Group in the European Parliament, two aspects of this matter are very important, as I would like to briefly point out. On the one hand, it is necessary to include fathers in the framework strategy to improve the balance between professional and family life. We do not, as the Commission states, want eighteen weeks of maternity leave, as this is already in place in almost all European countries, with the exception of Germany and Malta. We want to go one step further, namely to introduce two weeks of paternity leave.
For us, it is also important for both directives to offer the same rights for same sex couples. This is important in the case of the directive on assisting spouses and the assisting member of unmarried couples. I would also like to point out that these protection systems must be obligatory, otherwise they become arbitrary.
I would, once again, like to return to the argument put forward by the employers, namely that this directive on extended maternity leave would be too much for companies to cope with in a time of crisis. That simply cannot be the case. In Germany, we have a system where, in the case of a pay-as-you-go scheme, the costs are refunded - even up to a hundred percent! That is why I am also asking the Conservative group to show understanding and to follow us in improving legal protection for working mothers.
Before the European elections, we want to send people, especially fathers and mothers, a clear and definite signal that, in times of crisis, the concept of a social Europe will not be abandoned, and clearly state that we aim to invest in people, in future generations and in demographic change. I would also like to ask Commissioner Špidla, in connection with the inclusion of fathers in the legislation, to think again and, together with us, to fight in the Council for progress with regard to maternity leave and ensuring a better balance between work and family life.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate and thank Mrs Estrela for her report and the quality of it.
It is time for the Commission and Parliament to take up this issue. Measures are urgently needed to protect pregnant women and women who have recently given birth or are breastfeeding, and it is essential to ensure that their rights are respected. From this point of view, the report is well balanced: it deals with the regulation of night work; protection against dismissal; rights linked to social protection and employment contracts and the defence of such rights, in particular those concerning maternity pay.
However, I do not agree with Mrs Estrela's proposals on obligatory paternal leave and the length of maternity leave. It cannot be denied that motherhood is still a hindrance to young women's careers. The very important part on mothers returning to work must therefore not be neglected.
Maternity leave must not penalise women. Maternity leave that is too long will, inevitably, result in fewer chances for women to return to good conditions in the employment market. This is why the Commission's proposal to set maternity leave at 18 weeks, and accompany it with realistic measures, is an excellent one, because it takes the situation of both workers and employers into account.
If we want to fight discrimination and defend women's rights, we need to ensure that women must not resign themselves to saying goodbye to their careers, that doing so remains an active lifestyle choice. We need to expose the hypocrisy of the idea of free choice, which is often a direct result of inequalities in the salaries of men and women and insufficient childcare facilities.
I do not think that paternity leave has a place in this directive. However, if it must remain part of it, it must be more flexible. The vote in committee for the compromise of reducing paternity leave from four to two weeks is a step forward; but why should paternity leave be obligatory?
I agree that fathers should have a role, but it should not become a poisoned chalice and, if we want the presence of both the father and the mother to benefit them and their baby, we need to preserve the notion of choice. Reconciling professional and family life is at the heart of the European social project and such an important cultural change should be freely agreed upon before it is approved.
Mr President, this motion, which aims to extend the minimum length of maternity leave and which contains other regulations which will make it easier to combine family and work is a step in the right direction. We support the motion, although we do not think it goes far enough.
At a time of drastic demographic collapse in Europe, every form of support for the family is valuable. The contact which a small child, and especially a baby, has with its mother fosters the proper emotional development of the child. Breastfeeding a child is very important for its immunity and biological health. However, the proposed change is still not sufficient. In accordance with the principle of subsidiarity individual Member States should always be looking for better solutions.
I would also like to draw attention to two problems. Women's entitlement to a retirement pension usually either does not take into account periods spent caring for children, or does so insufficiently. Women and mothers who are in families where there are many children suffer discrimination both in the job market and from the pension system. We should aim to introduce remuneration for caring for children.
on behalf of the Verts/ALE Group. - (ES) Mr President, I am pleased to see that issues relating to equality between men and women and, in particular, to non-discrimination between the sexes are gradually becoming more prominent in social and political spheres. Nevertheless, the debates we have had in the last few weeks in the context of the reform of these two directives show that there is still a great deal to be done in the way of discussing and convincing.
I am with those who maintain that true equality will only be achieved when we succeed in establishing adequate frameworks so that women are not discriminated against in public life or at work; also, however, when those frameworks enable and, indeed, oblige men to assume their responsibilities in the private and domestic fields.
With that in mind, I wish to stress that Europe-wide maternity leave should be at least 24 weeks, as the World Health Organization and the European Women's Lobby are, in fact, demanding; I also insist on the need for an urgent move towards joint, equal responsibility for couples, so as to share the load, as well as equal responsibility for bringing up children.
on behalf of the GUE/NGL group. - (CS) Ladies and gentlemen, Mrs Lulling has undertaken a difficult but necessary task. In most EU Member States, carers and helpers, especially wives or husbands, have no legal status and their work is not recognised, in spite of the fact that their activities account for more than 11% of self-employed work in the European Union. An accompanying feature is the absence of social insurance for these people. If this remains a matter of free choice, many people choose not to pay insurance because of the costs involved. The result is frequently a situation where people who cooperate in this way find themselves alone, due to their partner's departure or death, for example, and without any means of support or any entitlement to social benefits or a pension. That is why I am endorsing the proposal to make social insurance in the countries of the European Union mandatory. I would like to add, however, that insurance should be a motivating factor for these people, and it should therefore be affordable.
- (SK) I congratulate Mrs Lulling and Mrs Estrela on the reports they have submitted and I firmly believe that these reports will help many families, banishing discrimination in the sphere of commerce and in the area of maternity support. Many women assist their husbands in business and current social security arrangements do not provide them with any protection. I support an arrangement whereby wives or husbands who help out in family firms receive protection in the same way as independently employed persons.
Of course this must not involve fictional work but work which is part of a company's routine workload. The remuneration provided for this assistance must also be proportionate to the work carried out. I agree with the rapporteur that, in contrast to the Commission, we have not supported registration on a voluntary basis but instead the right of an assisting spouse to be registered in the same social security systems as independently employed persons, thereby covering the costs of sickness, old age and invalidity.
The proposed directive is very important for eliminating discrimination against women who help out in their husbands' businesses and who receive no maternity or old age support, which makes them dependent or highly vulnerable people. These situations often arise particularly in the new Member States, where the business activities of self-employed people still lack proper planning.
(HU) The family is the fundamental value of the European People's Party (Christian Democrats) and European Democrats. We are all obviously aware of the current demographic crisis. Although there is less mention of it nowadays, its consequences are at least as serious as those of the economic crisis. Against this background, the occupational safety regulations relating to mothers deserve particular attention. Nevertheless, the proposed directive divides European public opinion, as it does Parliament.
It is not a good idea to extend the occupational safety regulations which apply exclusively to pregnant women and nursing mothers to fathers as their occupational safety arrangements do not require any change as a result of them becoming fathers. If we agree to extend the regulation's legal basis to cover Article 137 of the EC Treaty and we extend the scope of the regulation to cover parental leave, two regulations would apply concerning parental leave, including paternity leave as well. If we asked the social partners to come to an agreement on Directive 96/34/EC on parental leave, which was also mentioned by Commissioner Špidla, why are we trying to prejudge what kind of agreement will be reached?
In some countries the discrepancy between jurisdiction and practice is so great that the task of amending the directive really requires a huge amount of attention. It would not be appropriate if Parliament waded into the discussion like a bull in a china shop. A poorly drafted protection regulation may, in some circumstances, go against employing young women since the cost of employing them would become more expensive than employing their male colleagues.
(NL) Mr President, I should like to congratulate Mrs Estrela warmly on her splendid work. Parliament's proposal to extend maternity leave to 20 weeks on full pay, six of them after the birth, has by no means been plucked out of the air. Many countries already provide for more than 18 weeks for mothers, on 80-100% of their pay. Therefore, I fail to understand why my fellow Members from the Group of the European People's Party (Christian Democrats) and European Democrats wish to reduce Europe's ambitions to a meagre 16 weeks.
I would say to those who consider the cost too high that women must not lose out on account of becoming mothers. It is often the case nowadays that women have to resort to other forms of parental leave, but not all women have a right to these. In addition, these are much lower paid, and thus are not feasible for women who are less well-off.
Ladies and gentlemen, it is also important to us that paternity leave and co-maternity leave be regulated here, as this directive also concerns equal treatment between women and men. Fair sharing of childcare responsibilities means that fathers, too, must be granted leave upon the birth of their child. To be frank, ladies and gentlemen, two weeks is a very modest start, but one that is important in those countries where fathers are yet to be given any place in a young family.
Ladies and gentlemen, the social partners failed to reach an agreement on paternity leave or adoption leave, and so we, the Socialist Group in the European Parliament, consider it our duty to regulate the area in this directive for the benefit of fathers and adoptive parents. I am sure that the majority in this House will support us in this.
(ET) Mr President, Commissioner, ladies and gentlemen. Better reconciliation of work with family and private life is one of the six priority areas of activity identified in the guidelines on equality between women and men. After all, we are well aware that the European Union faces demographic problems such as a low birth rate and an increasingly high proportion of elderly people. Yet the best solution would definitely not be to establish financial concessions for employers if they encourage their female employees to have children.
I am unable to support the proposed Amendment 22, especially the second part of it. Motherhood and fatherhood are fundamental rights that are very important to ensure balance in society. It is also very important that both parents participate in a child's life from the very first months. I cannot, however, agree with the suggestion to implement compulsory paternity leave. By doing so, we would do a disservice to the newborn child's family - fathers usually earn more. The regulation of paternity leave must be flexible - that is the only way we can achieve a positive result. Finally, I would like to thank Mrs Estrela for the work she has done with such enthusiasm.
(EL) Mr President, the report by Mrs Lulling on self-employed workers is a full report and she personally has worked so much on this issue that I do not think that we need say any more about her. However, we do need to draw the Members' attention to the report by Mrs Estrela who, of course, is well disposed to protect women but who has, perhaps, missed the point, because here in Parliament we consider that we are minor gods and we think that, with our decisions, we can make our dreams come true. The problem is not for us to do what we want, but to do what is feasible, what is truly in women's interests.
We have a directive which relates solely to women, because only they give birth, only they get pregnant and only they can nurse. We therefore want in this directive to set out rights for men, while there is the other social partners' directive on parental leave which can cover men in the manner decided by the social partners. So we should not 'sell' women's rights in a period which is unique in their life, by giving others the right to benefit from everything that women go through physically and we should not punish women by forcing them to stay away from work due to excessive leave, which is not in the interest of any employers, who will wait until they are forty years of age before they recruit them.
(RO) Some subjects are important to the European Union's institutions, others are less important. The important issues are discussed at events with maximum participation and publicity, or at least solutions are sought during them and answers offered. Unfortunately, we have to say that women's rights have not featured among these issues.
The attitude that resolving gender issues is of secondary importance is shared among the Conservatives in Parliament, the Commission and Member States, but not to an equal extent. As this is the final plenary debate of this parliamentary term on this subject, we must acknowledge that Parliament has definitely been the European institution which has taken most seriously the rights and socio-economic status of women, including pregnant and self-employed women.
We have tried through legislation and own-initiative reports to put into practice some of the principles already enshrined in treaties so that we can put 'invisible' groups on the public agenda. Admittedly, this has happened most often in the small hours of the night or when we are coming directly from the airport. However, there is a lack of political will. This is very apparent when it comes to implementing and enforcing the necessary and much-awaited legislation which we draft. Delays and inadequate enforcement are common in Member States.
We urge the European Commission and Member States not to use the crisis as an excuse to ignore other crucial issues, issues linked to the application of European legislation in this area, whether current or older. Sacrificing women and their rights on the altar of some alleged economic interests leads to social decline. I do not know whether women are the future of men, but one thing for sure is that the future of our society depends on women and their health.
(NL) Mr President, research by the World Health Organization indicates that 16 weeks' maternity and childbirth leave is too short, and even recommends 24 weeks. Like the International Labour Organization (ILO), the Commission has now proposed 18 weeks. Parliament has decided on 20 weeks, although there is still a difference between our group and the Socialist Group in the European Parliament: we are in favour of 16 weeks plus four and the PSE Group of 20 weeks. In the end, I can go along with 20 weeks.
My second point concerns parental, paternity and adoption leave. I am strongly in favour of fathers, too, being involved in the first few weeks after the birth of a child, but all of us here know, and I should like to thank Commissioner Špidla for his clarity, that this cannot be regulated in the present directive. After all, this directive concerns health and safety and not parental leave. These are different arrangements, which are to be worked out with the social partners.
My third point concerns maternity and childbirth leave for self-employed women and assisting spouses. I think that Mrs Lulling has done an excellent job on this.
(BG) Examining the amendments to the directive on motherhood at this particular time makes a great deal of sense, as it allows us not only to demonstrate responsibility for resolving certain problems affecting society, but also focus this responsibility on Europe's future. With Mrs Estrela's report we are incorporating a new philosophy into the care we provide for mothers, pregnant women, nursing mothers, as well as for parents in general. It is particularly important that fathers are included in bringing up children. This is what will strengthen the role of the family. Let us use this to restore the balance which is also important in raising children from their early years. This will supplement all our other decisions relating to the European Union's anti-discrimination policies.
It is crucially important for us to provide pregnant women with security and safety, both in the family and at work. We must also give equal access to jobs, provide flexible working hours and specific healthcare services, as well as fully enforce the legislation. It is unacceptable to refuse to appoint a woman to a job who is pregnant and is due to go on maternity leave. We must ensure that women on maternity leave can also automatically enjoy any changes introduced while they are on leave.
My country, Bulgaria, offers extremely favourable maternity legislation, with a long period of paid maternity leave and other options for women to choose from. The dual combination of the right and the freedom of choice, as well as family obligations and a career is a good practice which may be recommended to all Member States. In fact, this is part of the integrated policy on equal treatment for women and men.
(DE) Mr President, the Member States are clearly responsible for legislation in the field of healthcare. Europe has laid down minimum standards for maternity leave. We have varied legislation in the Member States, which cannot be compared. In certain countries, maternity leave is paid out of tax revenue. In others, as is the case in Germany, it is paid through health insurance companies, and enterprises bear the main share of the costs. Both the length of, and the financial support for, maternity leave vary. In all cases, however, the mother is assured protection in case of illness, even after the maternity leave has ended.
You are confusing two issues here: maternity leave and parental leave are two different things - as you pointed out, Commissioner Špidla. What I would like to know is whether, in Germany, for example, the combined total of maternity leave and parental leave would meet the requirements of the new directive? The extension of maternity leave, which focuses on the health of the mother, is not always an advantage for women. Companies will employ fewer women, as men do not take maternity leave.
Moreover, stricter legal protection against dismissal does not help in the search for a new job. We also have to ensure that women are able to find employment and work on equal terms. In this respect, companies are called on to help to ensure a family-friendly working environment.
(SL) In my neck of the woods, we have a saying that children are our greatest treasure, because they are our future. Unfortunately, it seems that we Europeans are showing no interest in that treasure and this is why European culture and identity are coming under threat.
I welcome the Estrela report, because it seeks to ensure the best possible healthcare for pregnant women and mothers. At the same time, this will mean better health for children and fewer problems as they are growing up. In some of the less wealthy countries of the European Union, women have much longer maternity leave than those in the wealthier, Western nations. I am of the opinion that the European Parliament should support the best possible solutions for mothers and children alike. Savings made at the expense of children are the worst kind of investment in the future.
We women want to be mothers, but at the same time, of course, we also have to attend to our own social security in an uncertain world and at a time when one cannot rely on marriages being secure. Combining family and professional life should be our foremost priority in resolving Europe's demographic problems.
(PT) Mr President, I want to talk about Mrs Estrela's report on improvements in the safety and health at work of pregnant workers. This is a small step forward in the protection of motherhood and fatherhood, which are fundamental rights and values of our society.
On behalf of my group, the Confederal Group of the European United Left/Nordic Green Left, I called for more progress in the protection of motherhood and fatherhood, specifically 22 months' leave paid at 100%. The report has only proposed 20 months, and not all this time is guaranteed at 100% pay. I therefore do not understand the position of the Group of the European People's Party (Christian Democrats) and European Democrats, which does not even want to accept this.
The small step proposed in this report needs to be approved here today so that the rights of women, children and families can be promoted. It is not enough to say that we defend these rights. We need to take small steps forward in the promotion and defence of these rights.
- (SK) Motherhood is the greatest miracle which God has bestowed on women. It should not be a ground for discrimination against women, but, on the contrary, should be valued by society both during the course of a woman's active life and in her old age.
However, we must be realistic because well-intentioned proposals can sometimes create problems. The EU Member States have different social systems. The Scandinavian countries are advanced in this area but the new EU-12 have some catching up to do and it would therefore probably be very difficult to establish harmonised rules which could be introduced throughout the EU.
Despite the fact that the Estrela report brings some very positive amendments to the draft directive, there are also some contentious points which in my opinion do not belong in this report and which must be removed, as Commissioner Špidla has already mentioned.
The amendment proposals of my political group, the Group of the European People's Party (Christian Democrats) and European Democrats, deal with some of the points, for example the duration and the amount of maternal allowance and extensions in case of premature or multiple births or breast-feeding, free time for the purposes of breast-feeding and the employment rights of women returning to work after maternity leave. I hope that these amendment proposals will be passed in the vote.
(ET) It is clear that we must recognise the need to implement more effectively the principle of equal treatment regarding men and women working as sole proprietors and the spouses who assist them.
Unfortunately, assisting spouses do not form a large and united target group, their status is not regulated in any Member States and their work is not recognised. They lack social protection, their risk of poverty is high, and in the event of a divorce they become complete outlaws from the point of view of social protection.
Thus I believe that it should be made compulsory for assisting spouses to join the social protection system, and a framework of minimal guarantees should be established.
Member of the Commission. - (CS) Mr President, honourable Members, I would like to thank you for a discussion that has tackled the proposal from many different perspectives. I think it is unnecessary to mention all of the proposals. A great majority of the justifications were quite clear, as I pointed out in my opening speech. Nevertheless, I think there were two proposals which cropped up repeatedly from various sides and which were discussed from a number of different perspectives. The first was the issue of paternity leave. I would like to state clearly that, even though I am in favour of paternity leave, I am still convinced that a directive that is designed to protect the health of mothers is not a suitable instrument for the introduction of this particular principle. In my opening speech I stated that the social partners had reached an agreement over parental leave, and it would be logical to include the possibility of paternity leave in this agreement. So there are tools other than the directive, in my view. The other issue to be mentioned was Amendment 14, namely the introduction of mandatory insurance. In this respect, I would like to add that, even though I understand the argument, I still think it is not appropriate to take such a radical step, primarily because it would seriously threaten the possibility of reaching a compromise. On the other hand, I would like to stress that the proposals we have tabled mark a major step forward, because in some countries there is no opportunity to join such a system at present, not even on request. This means that a new obligation will now be introduced. In my view, this is a typical example of upward harmonisation.
rapporteur. - (FR) Madam President, I am sorry that the Commissioner is opposed to the key amendment of my report, supported by all the political groups, calling for assisting spouses and recognised partners to be entitled to the same social protection as self-employed workers on a mandatory basis and not just at their request. Experience proves that, if they are not obliged to make social security contributions, they do not, for the same unfortunate reason that you mentioned, Commissioner: cost.
Of course, social protection costs money, for self-employed workers as well as for employed workers. The desire to save money on social contributions is a huge mistake that must be avoided.
Of course, if, within a Member State, there is no social protection for self-employed workers, we cannot demand that it be made obligatory for their partners. But partners should be entitled to it at their request. I shall make an oral amendment on this, in line with Mr Cocilovo.
Allow me to add a few words on maternity protection, because our position has been very badly misunderstood. If we want to strengthen maternity protection by increasing maternity leave, we should not forget that extending it to 18 weeks, of which only a third would coincide with the obligatory six weeks to be taken after the birth, goes against the objective of better protection for the health of the mother and the baby.
That is why, in our opinion, the best solution would be six obligatory weeks and an increase to 20 weeks for multiple births and breastfeeding. Let us not forget the problems of recruitment and promotion that women of childbearing age already face.
With regard to age, it is absurd to wish fathers to take the same leave as that of pregnant women. Of course, Madam President, the increasing infertility of men in Europe is worrying, but not as much, in my opinion, as the continued inequalities between men and women in the sharing of family responsibilities, as this inequality is the reason why many women decide not to have children. In addition, we will not solve Europe's demographic problem through over-protection, as this only serves to make women unemployable.
Madam President, Commissioner, I am shocked at the European Commission's position on my proposal for paternity leave. It is a conservative and unacceptable position, which is out of touch with reality.
Commissioner, I have not talked about parental leave, but about paternity leave. These are two very different concepts.
If paternity leave does not fall within the scope of this directive, why has the Commission proposed extending the legal basis, and why is this not based solely on Article 137 relating to the protection of health? Why has the Commission introduced Article 141 of the EC Treaty relating to the promotion of equal opportunities for men and women?
Commissioner, and members of the Group of the European People's Party (Christian Democrats) and European Democrats, motherhood and fatherhood are eminent social values which must be respected and brought together. It is here in this directive that paternity leave and maternity leave must be brought together. We must think about children, Commissioner. We must think about the welfare of children because, if they are supported by their father and mother from an early age, their physical and psychological development can be greatly improved.
Furthermore, Commissioner, you cannot be unaware that paternity leave already exists in the national legislation of many Member States. Is the Commission actually trying to remain out of touch with the reality that already exists in Member States?
I am very surprised at this position, Commissioner. It is precisely because the European institutions are out of touch with reality that the people are remote. This is precisely why abstention is so high.
We have to give our citizens reasons to go out and vote. As a result, Commissioner, we must adopt legislation that helps them. If they can see that the decisions taken in the European Parliament improve their lives, they will certainly have more reason to go out and vote next month.
The debate is closed.
The vote will take place on Wednesday, 6 May at 12 noon.
Written statements (Rule 142)
in writing. - Even during a crisis, equal treatment should be high on the political agenda. Women will suffer from the present crisis in the long run, and will be hit in the second wave of redundancy. They will have to cope with their unstable social and economic situation and their growing burden of juggling earning money and care responsibilities. In such circumstances, we may not allow women's rights to be taken away from them.
Self-employment is of great importance for women because it could be of great help in avoiding unemployment or in better reconciling professional and family life. In this way, women would have an efficient tool for contributing to the development of the economy. Women should have equal chances to engage in self-employed activities and establish companies; maternity-leave systems should ensure that self-employed women can benefit from them in the same way as employed workers. In parallel with this, safety and health for pregnant workers and those who have recently given birth or are breastfeeding is of crucial importance.
Not only does this help Europe not to lose women's talent and presence in the workforce but it also contributes to facing the present demographic challenge and ensuring children's healthy physical, emotional, and mental development.
As a Social Democrat and mother, I support this directive as it concerns the following issues: the health and safety of pregnant workers, of women who have recently given birth or are nursing their child, equal treatment issues, as well as the right to return to the same or an equivalent job, the right to a career, regulations on leave and labour contract rights or granting more generous financial support during maternity leave.
At present, the length of maternity leave varies from 14 weeks in some Member States to 28 weeks in others. Indeed, in some cases it can last up to 52 weeks, but with benefit provided only for part of it. I therefore think that the option of extending the length of maternity leave and increasing the relevant benefit paid during this period is an adequate way of improving women's health and safety, as well as allowing them to balance their professional and family obligations, thereby promoting equal opportunities for men and women on the labour market.
Stressful conditions in the workplace can have an impact on the state of mind of a woman who is pregnant or has recently given birth. This is why we must take a preventive approach which will ensure that an adequate risk assessment is carried out at the workplace.